Per Curiam :
Luzerne county has a population exceeding one hundred and. fifty thousand. Section 5, article XIV., of the constitution, provides that “In all counties containing over one hundred and fifty thousand inhabitants, all county officers shall be paid by salary, and the salary of any such officer and his clerks, heretofore paid by fees, shall not exceed the aggregate amount of fees earned during his term and collected by or for him.” The fourteenth section of the act of March 31, 1876, P. L. 17, was intended to give effect to this provision of the constitution, and provides that the salaries of county auditors in counties containing over one hundred and fifty thousand inhabitants shall be five hundred dollars each. This fixes the salary of the county .auditor of Luzerne at that sum.
It was contended that the act of 1876 was repealed by the act of May 12, 1887, P. L. 95, which fixes the compensation of county auditors at three dollars per day and mileage. It is not to be presumed, however, that the legislature intended the act of 1887 to. operate in counties where a salary had been fixed by the act of 1876, in obedience to the constitutional requirement. The act of 1887 contains no repealing clause; and, while the act of 1876 is neither a local nor a special law, for the reason that it applies to all counties of a certain class, and that class created by the constitution itself; yet its operation is confined to a limited number of counties, and we think comes within the reason of the rule laid down in numerous cases, that a general statute without negative words does not repeal a previous statute which is particular, even though the provisions of one be different from the other.
Judgment affirmed.